


Exhibit 10.2(7)
Execution Copy






AMENDMENT NUMBER SEVEN
TO THE
UPS 401(k) SAVINGS PLAN
AMENDMENT AND RESTATEMENT
EFFECTIVE AS OF DECEMBER 31, 2008




WHEREAS, United Parcel Service of America, Inc. (the “Company”) and its
affiliated corporations maintain the UPS 401(k) Savings Plan (the “Plan”) as
amended and restated effective as of December 31, 2008;


WHEREAS, the Board of Directors of the Company (“Board”) reserved the right in
Section 14.1 of the Plan to amend, modify or change the Plan from time to time;
and


WHEREAS, the Board desires to amend the Plan to provide that a participant may
request an in-service hardship withdrawal due to economic loss caused by
Hurricane Sandy.


NOW THEREFORE, pursuant to the authority vested in the Board of Directors of
United Parcel Service of America, Inc. by Section 14.1 of the UPS 401(k) Savings
Plan (“Plan”), the Plan is hereby amended as follows:


1.
Section 9.8(c)(1), Financial Need, is hereby amended, effective October 26,
2012, by deleting the “or” at the end of Section 9.8(c)(1)(vi), deleting the “.”
at the end of Section 9.8(c)(1)(vii) and replacing it with a “, or” and
inserting a new Section 9.8(c)(1)(viii) at the end of such Section to read as
follows:



(viii)    economic loss caused by Hurricane Sandy for Participants whose
principal residence on October 26, 2012, was located in one of the counties or
Tribal Nations that have been identified as “covered disaster areas” because of
the devastation caused by Hurricane Sandy or whose place of employment was
located in one of these counties or Tribal Nations on that date or whose lineal
ascendant or descendant, dependent or spouse had a principal residence or place
of employment in one of these counties or Tribal Nations on that date. “Covered
disaster areas” are identified as federally declared disaster areas in the News
Releases issued by the IRS for Victims of Hurricane Sandy, which are found on
IRS.gov at: http://www.irs.gov/uac/Newsroom/Help-for-Victims-of-Hurricane-Sandy.
The provisions in Section 9.8(c)(3)(i) do not apply to these distributions.
Distributions shall be made on or after October 26, 2012 and no later than
February 1, 2013 for the purpose described under this Section 9.8(c)(1)(viii).


    
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action taken by its Board of Directors and/or its
Executive Committee has caused this Amendment Number Seven to be adopted.


ATTEST:
 
UNITED PARCEL SERVICE OF AMERICA, INC.
 
 
 
 
 
/s/ Teri P. McClure
 
 
/s/ D. Scott Davis
 
Teri P. McClure
 
 
D. Scott Davis
 
Secretary
 
 
Chairman
 
 
 
 
 
 
Date: December 12, 2013
 
 
Date: December 12, 2013
 





